EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Add Claim 3:
	“A tripod for lighting lamps (1) that comprises telescopic legs (2), a base (3) with a connecting ear (31), a rod (6) for connecting a lighting lamp (5) and a remote controlled mechanical mechanism (4) for vertical adjustment of the lighting lamp; wherein said connecting ear (31) includes a horizontal hole (311) that enables 15a axial connection of said rod for connecting a lighting lamp and whereby enabling to tilt said rod upward and downward in order to control the vertical direction of the lighting lamp; wherein remote controlled mechanical mechanism (4) including a screw (41) 20and a control piece (42); wherein said control piece (42) is fixed to the rod (6) and together they are axially connected to the connecting ear (31); wherein the screw (41) includes a screw head (411) that allows a user to remotely rotate the screw away (41); wherein said rotation of the screw (41) changes the vertical angle of the control piece.”
Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a tripod for lighting lamps comprising a connecting ear and a rod for connecting a lighting lamp and a remote controlled mechanism for vertical adjustment of the lighting lamp, in conjunction with the remaining limitations of claims 1 and 3 respectively.
The closest prior art, Shen, teaches a tripod for a lighting lamp, and further teaches a connecting ear and a rod, but fails to teach the connecting ear has a function of allowing remote controlled vertical adjustment of the lighting lamp and rod.
Another close prior art, CN 206682527, teaches a connecting ear and a tilting mechanism, but does not teach the connecting ear has an axial connection to the rod and further does not teach remote control of the vertical position of the rod.
In view of the teachings of the prior art, it would not have been obvious for one of ordinary skill in the art at the time of filing to arrive at the presently claimed device.
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/               Primary Examiner, Art Unit 2875